Citation Nr: 0102787	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  95-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO which denied service connection for a low back disorder 
and for a deviated nasal septum.  The veteran appeared and 
gave testimony at a June 1995 RO hearing before a hearing 
officer.  A transcript of this hearing is of record.  In 
February 1997 the veteran appeared and gave testimony at a 
hearing in Newark, New Jersey before the undersigned Board 
member.  A transcript of this hearing is of record.  In April 
1997 the Board remanded this case to the RO for further 
development.  The case is now before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1. The veteran's inservice back symptoms were acute and 
transitory and subsided without producing residual 
disability.  

2. The veteran's current low back pathology, to include 
lumbar intervertebral disc syndrome and arthritis of the 
lumbar spine were not demonstrated until many years after 
service and are unrelated to service.  

3. A nasal disability, to include a deviated nasal septum was 
not demonstrated during service or for many years 
thereafter, and the veteran's current deviated nasal 
septum is unrelated to service.  



CONCLUSIONS OF LAW

1. A chronic low back disorder was not incurred in or 
aggravated by service and the incurrence of arthritis of 
the lumbar spine during service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137(West 
1991 & Supp 2000); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2000)

2 A deviated nasal septum was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background  

On the veteran's March 1955 examination prior to service 
entrance, the veteran's nose and spine were evaluated as 
normal.  Review of the service medical records reveals no 
complaints or findings indicative of a deviated nasal septum.  
On an annual physical examination conducted in December 1955, 
evaluation of the veteran's spine revealed a 10-degree dorsal 
list to the right.  The veteran received treatment on March 
6, 1956 for complaints of pain in the small of the back after 
playing basketball.  Evaluation revealed paravertebral muscle 
spasm.  When seen on March 8, 1956, it was noted that there 
was no muscle spasm at that time.  Severe limitation of 
extension was reported and the veteran had difficulty 
walking.  It was also reported that the pain was 
nonradiating.  On the veteran's January 1957 examination 
prior to service discharge, the veteran's nose and spine were 
reported to be normal.  

On VA medical examination in June 1957, evaluation of the 
veteran's nose was negative.  On orthopedic examination, the 
veteran gave a history of myositis of the back which 
developed while playing basketball during service.  He said 
that this problem lasted from a month to six weeks, but he 
had had no problems with his back over the previous year.  
Evaluation revealed a normal appearing back with normal 
dorsolumbar curvature.  The spine was described as straight.  
Side to side motion was free and the veteran could flex his 
spine to where he could touch the floor with his fingertips.  
At that point there was a gentle regular curve in the back.  
Hyperextension was free.  The diagnosis was, essentially, no 
back pathology.  

Private clinical records reflect occasional treatment for low 
back pain and sinus infections during the period from June 
1971 to March 1994.  During treatment in June 1971, the 
veteran gave a 15-year history of low back pain which was 
usually related to exertion and exercise.  The veteran was 
treated for sinus infections in March and April 1979, and 
again in July 1988.  

On VA medical examination in May 1994 the veteran complained 
of low back pain with occasional radiation into the left leg 
and associated with numbness and tingling in the left lower 
extremity.  He gave a history of a back injury sustained 
while playing basketball during service.  Examination 
revealed no tenderness of the spinous processes.  Spasm of 
the paravertebral muscles of the lumbar spine was noted.  The 
veteran was able to toe and heel walk and he could perform 
deep knee bends.  Straight leg raising was negative.  The 
veteran had 60 degrees of forward flexion in the lumbar spine 
and 20 degrees of extension.  Lateral flexion was 30 degrees 
and rotation was 40 degrees.  X-rays showed degenerative 
changes with narrowed disc spaces between L4 and S1.  The 
diagnosis was chronic low back pain secondary to degenerative 
disease of the lumbosacral spine from L4 to S1 with muscle 
spasm, pain, and residual discomfort.  

On VA nose and sinus examination in May 1994 the veteran gave 
a history of sustaining a nose injury in 1955, during 
service.  He was noted to have a deviated nasal septum to the 
right side.  The nasal mucosa was normal, as were the 
superior, middle, and inferior turbinates.  The diagnoses 
included residual of nasal injury.  

During a June 1995 hearing before a hearing officer at the RO 
the veteran denied any problems with his back prior to his 
period of service.  He said that he injured his back while 
playing basketball in the service and received treatment at 
that time for what was diagnosed as a back strain.  He did 
not report any back problem on his separation examination 
because it was not bothering him at the time.  He first 
sought treatment for a back disorder shortly after service, 
when he was treated by a chiropractor.  Thereafter, he had 
periodically been treated by a variety of chiropractors and 
doctors for his back symptoms.  He said that he had injured 
his nose during service and had been told that he had broken 
his nose.  He noted that treatment was afforded for this 
injury during service and thereafter, and he had recently 
been told that his current sinus symptoms were due to this 
injury.  

In a July 1995 statement, M. J. Zarnfaller, D.C., certified 
that he had treated the veteran for lumbosacral pain on three 
occasions in December 1978 and January 1979.  A statement 
form C. J. Jantz, Jr., D.C., received in July 1995 indicated 
treatment for the veteran's low back disability in July and 
August 1987.  

In a July 1995 statement, a service associate of the veteran 
recalled that the veteran complained of excruciating back 
pain during service.  

During a February 1997 hearing at the RO before the 
undersigned Board member, the veteran said that he injured 
his low back in March 1956 while playing basketball at 
Ellsworth Air Force Base.  He indicated treatment from 
numerous chiropractors and orthopedic specialists and had 
been told that he had a deteriorating disc in his low back.  
He also said that he broke his nose as a result of an injury 
sustained in 1955 while in the service and had been treated 
for sinus pathology since the 1960s.  A medical specialist 
had attributed the veteran's sinus headaches to his deviated 
nasal septum.  

On VA nose and sinus examination in August 1997 the veteran 
was noted to have a normal airway with deflection of the 
nasal septum to the right.  After evaluation, the diagnoses 
included normal nasal examination, normal sinus examination, 
and no active nasal or sinus disease.  

After an August 1997 VA orthopedic examination, the examining 
physician commented that the veteran had a normal examination 
except for pain on flexion of the spine.  He opined that it 
was unlikely that the veteran's original injury during 
service was the cause of his current back disability which 
seemed to represent a process of deterioration of the discs 
due to aging.  

In a November 1997 addendum to his August 1997 VA nose and 
sinus examination, the examining physician opined that the 
veteran's deviated nasal septum was not likely related to his 
military service.  

II. Legal Analysis 

In order to establish service connection for a disability, 
there must be  evidence that establishes that such disability 
either began in service or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability diagnosed after service discharge, when the 
evidence establishes that the disability had its onset during 
service.  38 C.F.R. § 3.303(d)(2000).  Service connection may 
be granted for degenerative arthritis if manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran's service medical records do reference an injury 
to the low back sustained in March 1956 while playing 
basketball.  However, the residuals of this low back injury 
where apparently acute and transitory since no spinal 
disability of any sort was noted on the veteran's January 
1957 examination prior to discharge from service and the 
veteran's low back was also found to be normal on a VA 
medical examination conducted in June 1957.  The first post 
service medical evidence of any back disorder dates from 
1971, almost 15 years subsequent to the veteran's discharge 
from service and there is no evidence of any arthritis in the 
veteran's low back until a 1994 VA medical examination 
conducted more than 35 years after service.  Moreover, the 
record otherwise contains no competent medical evidence which 
associates the veteran's current low back pathology to 
service.  In fact, after a recent VA orthopedic examination, 
the examining physician opined that it was unlikely that the 
veteran's current low back pathology was related to an 
inservice injury and, instead, was due to the aging process.  
While the veteran may believe that his current low back 
pathology was caused by his inservice injury, he is a layman 
(i.e. a person without medical training or expertise) and is 
therefore not competent to render a medical opinion regarding 
the etiology of his current low back disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
medical evidence does not show that the veteran developed a 
chronic low back disorder during service or arthritis of the 
lumbosacral spine within one year after service discharge, 
and since there is a medical opinion of record which states 
that the veteran's current back pathology is not related to 
service, service connection for a low back disorder is 
denied.  

The veteran's service medical records contain no findings or 
complaints of any nasal disability, to include a deviated 
nasal septum.  No such disorder was noted on the veteran's 
January 1957 examination prior to service discharge and no 
nasal abnormality of any sort was noted on a VA examination 
conducted in June 1957, a few months after service discharge.  
Sinus infections were first medically reported in 1979, many 
years after service, and a deviated nasal septum was not 
shown until 1994, over 30 years after the veteran's discharge 
from service.  Moreover, a VA examining physician has 
recently opined that it was unlikely that any current nasal 
pathology was related to service.  Since a deviated nasal 
septum was not demonstrated during service or for many years 
thereafter and since there is a medical opinion of record to 
the effect that the current nasal pathology is not related to 
service, the veteran's claim for service connection for a 
deviated nasal septum must be denied.  



ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a deviated nasal septum 
is denied.  






		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

